Citation Nr: 0336071	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-13 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a compensable evaluation for hepatitis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no competent evidence that relates 
the veteran's current hearing loss to his period of active 
service.

3.  The record contains no evidence of current symptoms 
related to the veteran's hepatitis.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 
3.304, 3.307, 3.309 (2003).

2.  The criteria for a compensable evaluation for hepatitis 
have not been met.  38 U.S.C.A. § 1155, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.114, 
Diagnostic Code 7345 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The matter is for attention in this case 
because the VCAA applies to all pending claims for VA 
benefits.  Essentially, the law redefines the obligations of 
VA with respect to the duty to assist veterans in their 
compensation claims.  The VCAA also includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, the veteran was informed of the 
evidence needed to substantiate his claims by means of an 
August 2001 letter from the RO, the March 2002 rating 
decision, and the March 2002 Statement of the Case.

In these documents, the veteran was informed of the basis for 
the denial of his claims, of the type of evidence that he 
needed to submit to substantiate his claims, and of all 
regulations pertinent to his claims.  He was also informed as 
to which evidence and information was his responsibility, and 
which evidence would be obtained by the RO.  Therefore, the 
Board finds that these various documents and letters provided 
to the veteran satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute.  

The Board recognizes that the August 2001 letter provided to 
the veteran by the RO provided a time limit for the 
submission of evidence that is now impermissible.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  However, the Board finds this error to be 
harmless because the RO and the Board continued to request 
and to obtain evidence beyond the pertinent date.  Therefore, 
the Board finds that the veteran was cognizant of his right 
to submit evidence and that he was not prejudiced by the 
language contained in the letter from the RO. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  Here, the RO considered the 
service medical records, VA clinical records, and private 
medical records.  In September 2001, the veteran reported 
that he had received all of his treatment at the VA.  The RO 
afforded the veteran a VA examination in relation to his 
increased rating claim.  In addition, the veteran presented 
testimony in support of his claims at a personal hearing and 
submitted additional evidence.  

Finally, the Board is aware that the RO did not afford the 
veteran a VA examination in relation to his service 
connection claim.  A recent opinion of the U.S. Court of 
Appeals for the Federal Circuit upheld the statutory 
provision that requires VA to obtain a medical examination or 
opinion only when the record indicates that the disability 
may be related to active service but does not contain 
sufficient medical evidence to make a decision on the claim.  
In other words, the veteran is required to show some causal 
connection between his disability and his military service in 
order to trigger certain development by VA.  See Wells v. 
Principi, 326 F.3d 1381 (2003).  As shown below, the veteran 
has not presented such evidence in this case.  Moreover, the 
record does contain VA treatment records and a VA 
audiological evaluation that clearly document the progression 
of the veteran's hearing loss.  Accordingly, the Board finds 
that the RO has fulfilled its duty to assist the veteran and 
that no further action is necessary to comply with the VCAA.  

I.	Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2003).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2003).  In addition, if certain diseases, such as 
sensorineural hearing loss, become manifest to a compensable 
degree within one year after the veteran's military service 
ended, such diseases shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 C.F.R. §§ 3.307, 3.309 
(2003).

The veteran contends that his current hearing loss may be 
related to excessive noise exposure that he sustained during 
active service.  Specifically, he claims that he was exposed 
to noise from ammunition explosions performed at an 
ammunition dump near his duty station.  The service medical 
records, including the August 1952 separation examination, 
contain no complaints, findings, or diagnoses of hearing 
loss.  The service personnel records reflect no military 
occupational specialty or other assigned duty that would 
commonly be associated with excessive noise exposure.

Records from Charity Hospital associated with the claims file 
contain no relevant findings.  VA clinical records show that 
the veteran was seen in September 2000 with complaints of 
recent vomiting and hearing loss of the right ear.  In 
January 2001, the veteran complained of right ear pain and 
decreased hearing for the past one and one-half months.  
There were no signs of infection and the impression was 
likely fluid in the ear due to chronic congestion.  A few 
days later, the veteran was assessed with slight external 
otitis media.  In February 2001, he continued to complain of 
pain and a feeling of fluid in the right ear.  In April 2001, 
the veteran reported a history of acute hearing loss of the 
right ear several months earlier.  He also believed that the 
hearing in his left ear had worsened.  He denied noise 
trauma.  

At an audiology evaluation performed in July 2001, the 
veteran reported that he had suddenly lost his hearing in 
November or December 2000.  He also had a feeling of water in 
the right ear.  He denied noise exposure.  The veteran was 
assessed with moderate to severe sensorineural hearing loss 
of the right ear with poor word recognition ability, and mild 
to severe sensorineural hearing loss of the left ear with 
good word recognition ability.  There was an asymmetry of 20-
30 decibels, right worse than left, and hearing aids were 
recommended.  In August 2001, the veteran underwent a brain 
stem evoked response test due to asymmetrical hearing loss 
and poor word recognition of the right ear.  The results were 
consistent with cochlear site of a lesion bilaterally.  At a 
neurosurgery clinic in November 2002, it was noted that the 
veteran had a history of right side hearing loss for one and 
one-half years.

The veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in April 2003 at the RO.  He 
testified that he had been exposed to the noise of ammunition 
explosions while stationed in France.  He described his 
proximity to the explosions as being located behind an 
ammunition dump but still a good ways away from it.  He 
served with a truck company in France.  He first noticed his 
hearing loss the previous year when he went to the VA 
hospital with right ear pain and other symptoms.  He hoped to 
receive hearing aids from the VA.

Based upon the above facts, the Board must find that a 
preponderance of the evidence is against service connection 
for bilateral hearing loss.  The record contains no medical 
evidence of hearing loss during active service or within one 
year of discharge from active service so as to permit 
presumptive service connection.  Rather, the medical evidence 
and the subjective complaints of record first indicate 
hearing loss many years after the veteran's discharge from 
active duty.  Although the veteran believes that the 
ammunition explosions in service may have harmed his hearing, 
the record offers no medical evidence in support of that 
contention.  On the contrary, the VA clinical records show a 
sudden onset of hearing loss in September 2000.  Subsequent 
diagnostic testing found the hearing loss to be consistent 
with the presence of a cochlear lesion.  Accordingly, in the 
absence of any competent evidence relating the current 
hearing loss to active service, service connection must be 
denied.  The Board would urge that the veteran to contact a 
veterans service organization for information as to 
eligibility for hearing aids through VA or other VA medical 
treatment.  

B.	Compensable Rating for Hepatitis

For VA compensation purposes, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on the average impairment of earning capacity in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West 2002).  
Separate Diagnostic Codes identify various disabilities.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The RO granted service connection for hepatitis in a January 
1953 rating decision and assigned a noncompensable (0 
percent) evaluation effective from August 1952.  Subsequent 
rating decisions, including the March 2002 decision on 
appeal, have confirmed and continued this evaluation.

The veteran has not referred to any current symptoms related 
to his service-connected hepatitis.  The VA treatment records 
associated with the claims file dated through March 2003 do 
not show complaints or findings related to hepatitis.  

At a December 2001 VA examination, the veteran reported no 
history of jaundice or abdominal surgery, or problems with 
his liver, gallbladder, or pancreas.  He currently 
experienced no vomiting, hematemesis, or melena.  Upon 
examination, the veteran appeared well nourished and well 
developed.  The abdomen was soft and nontender with no 
masses.  The liver and spleen were not palpable.  No 
superficial abdominal veins, muscle wasting, palmar erythema, 
or peripheral edema were present.  There was no evidence of 
malnutrition.  The laboratory examination found a negative 
hepatitis B antigen, a positive hepatitis B core antibody, 
negative hepatitis C antibodies, and positive hepatitis A 
antibodies.  Liver enzymes were within normal limits and 
there was no anemia.  The ultrasound revealed no defect of 
the liver or gallbladder.  The veteran was diagnosed with no 
evidence of chronic liver disease; past history of probably 
hepatitis B.

At his hearing in April 2003, the veteran testified that he 
was treated for hepatitis in service for approximately 4 to 5 
months.  The doctors had told him that his liver was now 
normal but he doubted it.  He had no current symptoms but was 
concerned that he may later develop symptoms.  

The veteran's hepatitis has been assigned a noncompensable 
schedular evaluation pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2003).  Under this Diagnostic Code, a 
noncompensable evaluation is assigned when hepatitis is 
nonsymptomatic.  A 10 percent rating requires intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12 month period.

Applying the above criteria to the facts of this case, the 
Board finds no objective basis for granting a compensable 
evaluation.  In short, the medical treatment records and the 
VA examination were completely negative for any disability 
related to the veteran's service-connected hepatitis.  
Moreover, the veteran has complained of no current symptoms.  
In the absence of any current residuals, the veteran clearly 
fails to meet the criteria for a 10 percent evaluation.  The 
Board also finds that the application of alternative 
Diagnostic Codes would afford the veteran no benefit due to 
the complete lack of symptoms.  Accordingly, the benefit 
sought on appeal is denied.  The veteran, of course, may 
apply to reopen his claim at any time should the disorder 
become symptomatic.  


ORDER

Service connection for bilateral hearing loss is denied.

A compensable evaluation for hepatitis is denied.



____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



